Citation Nr: 0724321	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
lumbosacral radiculopathy.

2.  Entitlement to a rating in excess of 40 percent for post 
operative residuals of a herniated disc in the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran has post operative residuals of a herniated 
disc in the lumbar spine, characterized by flexion ranging 
from 55 to 70 degrees, and extension from 10 to 25 degrees, 
with no evidence of ankylosis.  Range of motion is further 
limited to 20 degrees during flare-ups of pain.  

2.  The veteran has right lumbosacral radiculopathy symptoms 
which more nearly approximate moderately-severe incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
operative residuals of a herniated disc in the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic 
Code 5235-5243 (2006).

2.  The criteria for a 40 percent rating, but no higher, 
right lumbosacral radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 
4.126, 4.124a, Diagnostic Code 8520 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the effective date element when 
effectuating the award.  With respect to the denial of an 
increased rating for post operative residuals of a herniated 
disc of the lumbar spine, the veteran is not prejudiced as 
the denial renders moot the assignment of an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board concludes that the RO letter 
sent in February 2004, (prior to the May 2004 adverse 
determination) as well as an August 2005 letter, adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claims; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  In light 
of the foregoing, the Board finds that the VA's duty to 
notify has been fully satisfied with respect to the claim.

The evidence shows that the veteran, who is represented by a 
competent service representative, had actual knowledge with 
the requirements for the benefits sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that to the extent that there is a defect in 
the timing of the VCAA notice such defect constitutes 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and afforded the veteran VA orthopedic and 
neurological examinations of the spine.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

An initial rating decision dated January 1971 granted service 
connection for post residuals of a herniated disc in the 
lumbar spine, and granted a rating of 20 percent, effective 
June 19, 1970.  By a rating decision dated October 1975, the 
RO decreased the veteran's rating to 10 percent, effective, 
January 1, 1976.  By a rating decision dated January 1997, 
the RO granted an increased rating of 20 percent for the 
veteran's herniated disc of the lumbar spine disability.  

By a rating decision dated February 2003, the RO granted a 40 
percent rating for post operative residuals of a herniated 
disc of the lumbar spine, effective October 3, 2002.  The RO 
also granted service connection for severe right lumbosacral 
radiculopathy, right lower extremity, due to intervertebral 
disc disease, and assigned an evaluation of 20 percent, 
effective October 3, 2002.  In December 2003, the veteran 
submitted a request for higher ratings. 

The veteran was afforded a VA examination in March 2004 for 
the herniated disc in his lumbar spine.  The veteran 
complained of pain in the lumbar spine, with a sensation of 
pins and needles in his right foot.  The veteran also 
complained that pain was worse with prolonged sitting, upon 
arising in the morning, and with forward flexion.  The 
examiner reviewed an MRI and noted it revealed a small L2-L3 
herniation to the right and a small L5-S1 central herniation.  
Upon examination, the veteran had some lumbosacral paraspinal 
tenderness, bilaterally.  Range of motion testing revealed 
forward flexion from 0 to 60 degrees, extension from 0-10 
degrees, side bending from 0 to 15 degrees, bilaterally, and 
rotation from 0 to 20 degrees, bilaterally.  Motor strength 
in the right leg was 5/5 bilaterally at the hip flexors, 4+/5 
for knee extensor and flexor, 4+/5 for right ankle 
dorsiflexion, and 5/5 for plantar flexion.  The left leg had 
5/5 motor strength throughout.  Sensation was intact to light 
touch in the left extremity but diminished in the S1 
distribution of the right lower extremity.  Straight leg 
raising was positive on the right and negative on the left, 
and Waddel's sign was negative.  A diagnosis of low back pain 
secondary to disc herniation with lumbosacral radiculopathy 
was provided.  

The veteran was also provided with a VA neurological 
examination in March 2004.  The examiner noted that the 
veteran underwent lumbar discectomy and laminectomy surgery 
in December 1997, which gave the veteran some relief until 
2002, when the pain returned in greater severity and 
intensity.  Neurological examination revealed tenderness on 
L4-L5 with positive paraspinal muscle spasm.  Straight leg 
raising was up to 65 degrees on the right and 75 degrees on 
the left.  Range of motion testing revealed flexion to 65 
degrees with pain, extension to 25 degrees, and lateral 
flexion to 25 degrees, bilaterally.  Deep tendon reflexes 
showed knee jerks at 2+ and symmetrical, right ankle jerk was 
absent, and left was 1+.  Sensation to pinprick was 
diminished on the right leg, right foot, and L4-L5 
distribution.  The examiner provided diagnoses of chronic 
lower back pain, chronic low back strain, and chronic right 
lumbosacral radiculopathy.  

VA outpatient treatment records dated April 2003 through June 
2005 show treatment for right lumbar radiculopathy and back 
pain secondary to the veteran's lumbar spine surgery.  The 
veteran's records reveal that he complained of numbness in 
the right toe and dorsum of the right foot but no tingling or 
numbness in his legs.  The records also reflect that the 
veteran's lumbar spine disabilities and radiculopathy were 
treated with pain medications, including neurontin, 
gabapentin and percocet.  There was no record of any 
incapacitating episodes of intervertebral disc syndrome 
(IDVS) or acute episodes in which a physician prescribed bed 
rest.  

April 2005 MRI results submitted by the veteran revealed 
improved appearance of the disc herniation at L5-S1, stable 
appearance of the disc herniation at L2-3 which is right-
sided foraminal in formation, and disc herniation at L1-2 in 
the left paracentral location.

The veteran was afforded another VA examination in August 
2005.  The veteran complained of back pain that radiated to 
the right buttock, right posterolateral thigh, right anterior 
lateral leg, to the right foot.  The veteran also complained 
of numbness and weakness in the right lower extremity, mostly 
in the toes, and plantar and dorsal surfaces of the right 
foot.  Back pain was accompanied by muscle spasm and was 
aggravated by long periods of sitting, as well as bending, 
stooping, or standing for a while.  Upon neurological 
examination, the examiner noted cranial nerves II-XII were 
intact.  On the right lower extremity, the right tibialis 
interior and tibialis posterior and gastroc was 4/5.  The 
right extensor hallucis longus eversion and inversion was -
5/5.  The right plantar flexion was -5/5, and there was some 
mild atrophy noted on the right medial gastroc area.  Knee 
jerks were 2+ and symmetrical.  Both ankle jerks were 1+ and 
symmetrical.  Heel-to-shin was decreased and slow and 
impaired in the right lower extremity secondary to chronic 
back surgery and lower back pain.  There was decreased 
pinprick and light touch sensation on the right leg in L4-L5 
as well as in patchy areas of L5-S1 in the right foot.  
Vibration sense was slightly decreased on both feet distally 
in both big toes.  Straight leg raising was to 65 degrees on 
the right and to 75 degrees on the left.  Physical 
examination of the spine revealed tenderness noted on L3-L4 
and L4-L5 lumbar paravertebral muscles, right more than left.  
There was also some spasm located in that region.  Range of 
motion testing revealed flexion to 55 degrees, extension to 
18 degrees, right lateral flexion to 15 degrees, and left 
lateral flexion to 15 degrees.  The examiner provided 
diagnoses of chronic lumbosacral strain, and chronic right 
lumbosacral radiculopathy.

The veteran was afforded a final VA orthopedic examination of 
the spine in September 2005.  The veteran reported flare-ups 
caused by walking for long periods of time, and that they 
were alleviated by rest.  During flare-ups, the examiner 
noted range of motion was limited to 20 degrees.  An 
associated symptom was tingling in the right foot.  Range of 
motion testing for the thoracolumbar spine revealed flexion 
to 70 degrees, extension to 20 degrees, left later flexion to 
28 degrees, right lateral flexion to 26 degrees, and right 
and left lateral rotation to 30 degrees.  The examiner noted 
pain at the end of all movements and fine repeated movements 
of the back showed range of motion additionally limited to 15 
degrees.  The examiner noted spasms as well as tenderness at 
L5-S1 and the right sacroiliac joint, without fixed 
deformity.  Upon neurological examination, there was a 
sensory deficit to pinprick over the bottom of the right foot 
toes.  Motor examination showed essentially 5/5.  Reflexes 
were hypoactive, bilaterally, Lasegue's sign was positive at 
40 degrees, and Waddell's test was negative.

Examination regarding IVDS showed no treatment for IVDS 
within one year for acute back pain radiating to the lower 
extremities in the emergency room.  X-rays of the lumbosacral 
spine performed in 2004 reported degenerative disc disease at 
L5-S2, and MRI performed in 2004 noted no change from a 2002 
MRI that showed neural foraminals stenosis and degenerative 
arthritis.  The examiner provided diagnoses of lumbosacral 
sprain, status post lumbar laminectomy for herniated disc, 
degenerative arthritis with multilevel facet degenerative 
arthritis at L2-L5, marked L5-S1, and mild lumbar 
radiculopathy of the right lower extremity.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

As stated above, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees and left and 
right lateral rotation are 0 to 30 degrees.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.
 
The veteran is currently rated at 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for post-operative residuals of 
a herniated disc of the lumbar spine.  However, as stated 
above, the Board recognizes that regulations regarding 
evaluation of the spine changed in September 2003.  Thus the 
veteran would be rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, under the General Formula for Diseases 
and Injuries of the Spine.  The veteran is also currently 
rated at 20 percent for severe right lumbosacral 
radiculopathy of the right lower extremity, due to 
intervertebral disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 8520.  

The veteran's VA examinations showed flexion ranging from 55 
to 70 degrees, and extension from 10 to 25 degrees.  The 
examiner at the September 2005 VA examination also noted that 
the veteran's range of motion was further limited to 20 
degrees during flare-ups.  There was no evidence of ankylosis 
of the entire thoracolumbar spine.  Thus, based on the 
veteran's orthopedic manifestations, a higher rating of 50 
percent is not warranted as there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243

Additionally, under the criteria for intervertebral disc 
syndrome, the next higher rating of 60 percent is assigned 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 weeks.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71, Diagnostic Code 5243 (after September 
2003).  There is no evidence of incapacitating episodes, 
especially not 6 weeks of incapacitating episodes.  The 
September 2005 VA examiner specifically stated there was no 
treatment in the emergency room for IVDS within one year for 
acute back pain radiating to the lower extremities.  
Additionally, there is no evidence of physician prescribed 
bed rest.  Accordingly, a rating in excess of 40 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes at any point 
since the veteran's claim for increase.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The veteran is also rated at 20 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  Neurological examinations showed symptoms in the 
right lower extremity, including numbness and pins and 
needles in the right foot, diminished sensation in the S1 
distribution of the right lower extremity, absent right ankle 
jerk, sensation to pinprick diminished on the right leg and 
right foot with an L4-L5 distribution, some mild atrophy on 
the right medial gastroc area, straight leg raising was 
positive and to 65 degrees on the right, reflexes were 
hypoactive, and Lasegue's sign was positive at 40 degrees.  
As the Board finds that these findings more nearly 
approximate moderately-severe incomplete paralysis of the 
sciatic nerve, a rating of 40 percent is warranted.  However, 
as there was no evidence of severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy of the right 
lower extremity, a higher rating of 60 percent is not 
warranted under Diagnostic Code 8520.

In sum, a rating in excess of 40 percent for post operative 
residuals of a herniated disc of the lumbar spine is not 
warranted as the preponderance of the evidence is against the 
claim.  With regard to the veteran's right lumbosacral 
radiculopathy of the right lower extremity, due to IVDS, the 
Board finds after resolving all doubt in favor of the 
veteran, that the level of disability more nearly 
approximates the criteria for a 40 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  


ORDER

A rating in excess of 40 percent for post operative residuals 
of a herniated disc of the lumbar spine is denied.

Entitlement to an evaluation of 40 percent for right 
lumbosacral radiculopathy of the right lower extremity due to 
IVDS is granted, subject to the regulations applicable to the 
payment of monetary benefits.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


